Citation Nr: 0912942	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  03-35 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The Veteran had active military service from January 1970 to 
January 1973. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

This matter was previously before the Board in October 2006.  
At that time, the Board remanded the Veteran's claim for 
additional development and due process considerations.  The 
case has been returned to the Board for appellate 
consideration.

Due to due process considerations, this appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

In February 2009, duplicate service personnel records, an 
additional written statement from the Veteran's mother, and 
Record of Proceedings under Article 15, were received into 
the record following certification of the appeal to the 
Board, without prior RO consideration, or waiver of RO 
consideration by the appellant or his representative.  While 
the duplicate service personnel records were previously 
considered by the RO, the additional written statement from 
the Veteran's mother, and Record of Proceedings under Article 
15, are relevant to the issue on appeal, and must be 
considered by the RO prior to appellate consideration by the 
Board.  In this regard, the Board notes that while the 
veteran has not alleged personal assault as a stressor in 
service, evidence pertaining to the veteran's performance and 
conduct in service are for consideration in a PTSD case.  



In view of the foregoing, the case is hereby Remanded for the 
following action:

Consider all additional evidence received 
into the record subsequent to issuance of 
the most recent supplemental statement of 
the case, in conjunction with the record 
as a whole, and readjudicate the issue of 
entitlement to service connection for 
PTSD.  Notice of the determination should 
be provided to the Veteran and his 
representative, and he should be afforded 
an appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Claims that are remanded by the Board must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2008).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).








